Citation Nr: 0305262	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea and abdominal pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from September 1989 to March 
1993.  He served in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January to May 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1998 and later RO rating decisions that denied 
service connection for GERD and an undiagnosed illness 
manifested by diarrhea and abdominal pain.


FINDINGS OF FACT

1.  The veteran's GI (gastrointestinal) condition in service 
was acute and transitory, and resolved without residual 
disability.

2.  His current GI conditions are not related to a disease or 
injury in service or incidents of the PGW.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service; 
nor may GERD be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active service; nor may GERD be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for GI conditions, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his GI conditions and to 
obtain an opinion as to whether or not any such condition is 
related to a condition in service.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In undated letters sent to the veteran in 
2000 or 2001, and in a September 2001 letter, the RO notified 
him of the evidence needed to substantiate his claims.  Those 
letters gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1989 to March 
1993.  He served in the PGW in the Southwest Asia theater of 
operations from January to May 1991.

Service medical records reveal that the veteran was seen in 
October 1991 for complaints of nausea and diarrhea for 3 
days.  On observation, there were positive bowel sounds.  The 
evaluation was considered benign.  The assessment was viral 
condition.  In October 1991, he was seen for complaints of 
diarrhea for 24 hours.  He had bowel cramping without fever.  
The veteran underwent a medical examination in February 1993 
at the time of his separation from service.  He reported no 
history of stomach, liver or intestinal trouble.  A GI 
condition was not found on examination.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1993 to 
2002.  The more salient medical reports related to the claims 
being considered in this appeal are discussed below.

The veteran underwent a VA medical examination for PGW 
veterans in May 1994.  He had no GI symptoms or complaints.  
His abdomen was benign with normal bowel sounds and contents, 
and was nontender.  A GI condition was not found.

The veteran underwent a VA general medical examination in 
July 1998.  He reported experiencing sudden cramps associated 
with gas and bloating since the PGW.  He also complained of 
heartburn that he treated with Rolaids or Tums several times 
a day that gave him some relief.  He reported episodes of 
diarrhea.  Examination of his stomach revealed positive bowel 
sounds.  There was slight tenderness in the right lower 
quadrant.  There was no evidence of hepatosplenomegaly, 
masses or bruit.  On rectal examination, he had good 
sphincter tone.  His stool was brown and guaiac negative.  
The diagnoses were recurrent pharyngitis with dysphagia and 
chronic dry cough.  The examiner noted that the veteran was 
symptomatic at the time of the examination and that he had 
clinical pharyngitis on exertion.  The examiner opined that 
it was possible that some of the veteran's more chronic 
symptoms were partly attributable to gastroesophageal reflux 
as well as allergic sinusitis.  The examiner noted that the 
veteran also had a moderate degree of esophageal reflux based 
on clinical history and chronic diarrhea with abdominal pain.

The veteran underwent a VA GI examination in October 1998.  
He gave a history of stomach cramping with diarrhea that 
began 2 or 3 months after returning from the Persian Gulf.  
He stated that the symptoms had very slowly progressed over 
the years.  He described cramping pain and diarrhea that 
occurred more after meals, and that "food goes right through 
me" and that he would have diarrhea within a half hour after 
eating.  He was not sure about hematochezia.  He reported 
having gas and bloating.   His abdomen was soft with 
generalized tenderness in all quadrants.  There were positive 
bowel sounds. There was no evidence of hepatosplenomegaly, 
masses or bruits.  There was no distention or tympany.  There 
was no rebound or guarding.  The diagnoses were dyspepsia and 
GERD.

A private medical report shows that the veteran was 
hospitalized in May 2001 and underwent various studies.  The 
principal diagnosis was acute Parvovirus B-19 viral syndrome 
with headache, fever, and inflammatory arthritis.  The 
secondary diagnosis was history of Desert Storm syndrome with 
irritable bowel symptoms and migraine headaches.

Statements dated in December 2001 were received from 2 
acquaintances of the veteran.  The statements are to the 
effect that the veteran had various GI problems.

In March 2002, the veteran underwent a VA GI evaluation 
pursuant to the November 2000 Board remand to obtain an 
opinion as to whether it was at least as likely as not that 
his current symptoms were related to symptoms exhibited in 
service.  The veteran reported that an upper GI and small 
bowel test had been negative.  He reported that when he ate 
foods other than rice or plain bread, etc., he would 
experience cramping and diarrhea.  These problems were worse 
if he ate greasy foods, and he gave a history of these 
problems since the early 1990's.   He did not report any 
symptoms suggestive of inflammatory bowel disease such as 
fever, bleeding, etc.  The examiner, a medical doctor, noted 
that the veteran's GI symptoms could have begun in service, 
but opined that it was not likely that his current complaints 
were related to symptoms in service.  The examiner also 
opined that it was not likely that the veteran's current GI 
symptoms were related to an illness or injury in service.  
The examiner opined that the veteran's hospitalization in 
1991 for a Parvovirus infection was unrelated to his other 
problems.

In an addendum dated in June 2002, the examiner who conducted 
the March 2002 VA examination noted that dyspepsia was a 
common symptom of GERD.  The examiner also noted that 
diarrhea and abdominal pain were common symptoms of irritable 
bowel syndrome.  The examiner opined that it was as likely as 
not that the veteran's complaints of dyspepsia were 
attributable to GERD and that his symptoms of abdominal pain 
and diarrhea were attributable to irritable bowel syndrome.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where peptic ulcer disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317 (2002) and 67 Fed. Reg. 78979-78980 
(Dec. 27, 2002).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).  Service documents show 
that the veteran was awarded various medals and/or 
decorations, but those medals and/or decorations do not 
denote combat participation.  Nor does the other evidence of 
record show that the veteran engaged in combat with the enemy 
during the PGW.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for consideration.

The service medical records reveal that the veteran was seen 
for various GI complaints, but those records do not show that 
he had a chronic GI disorder in service.  38 C.F.R. 
§ 3.303(b).  Nor were there complaints or findings of a GI 
condition at the time of his medical examination in February 
1993 at the time of his separation from service.

The post service medical records reveal that the veteran 
underwent a VA examination in May 1994 and that there were no 
complaints or findings of a GI disorder at that time.  The 
post service medical records do not indicate the presence of 
a GI condition until around July 1998 when the veteran 
complained of GI problems at a VA examination and several GI 
conditions were suspected, and subsequently diagnosed as GERD 
and irritable bowel syndrome.

In March 2002, the veteran underwent a VA examination 
pursuant to the November 2000 Board remand in order to obtain 
an opinion as to whether it was at least as likely as not 
that his current symptoms were related to symptoms exhibited 
in service.  The examiner noted that the veteran's GI 
symptoms could have begun in service, but opined that it was 
not likely that his current complaints were related to 
symptoms in service.  The examiner also opined that it was 
not likely that the veteran's current GI symptoms were 
related to an illness or injury in service.  
In an addendum dated in June 2002, the same examiner opined 
that it was as likely as not that the veteran's complaints of 
dyspepsia were attributable to GERD and that his symptoms of 
abdominal pain and diarrhea were attributable to irritable 
bowel syndrome.  There is no competent evidence of record to 
refute the opinions of this examiner.

Statements from the veteran are to the effect that his GI 
conditions had their onset in the PGW, but this evidence is 
not considered competent because the record does not show 
that he has the experience, training or education to make 
medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, the veteran's GI symptoms are attributable to 
GERD and irritable bowel syndrome.  Hence, the provisions for 
service connection of undiagnosed illnesses of PGW veterans 
are not for application.  38 C.F.R. § 3.317(a)(ii).

After consideration of all the evidence, including the 
statements of the veteran and his acquaintances, the Board 
finds that the veteran's GI symptoms in service were acute 
and transitory, and resolved without residual disability.  
The Board also finds after review of the evidence that the 
veteran's GERD and irritable bowel syndrome, first found many 
years after service, are unrelated to injury or disease in 
service, including incidents in the PGW.  The preponderance 
of the evidence is against the claims for service connection 
for GERD and irritable bowel syndrome (claimed as an 
undiagnosed illness manifested by diarrhea and abdominal 
pain), and the claims are denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for GERD is denied.

Service connection for irritable bowel syndrome is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


